Citation Nr: 1627451	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for status post fracture of the fifth metatarsal of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from December 1989 to November 1997 and from March 2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2011.  A transcript of that hearing is of record.  

The issue on appeal was remanded for additional development by the Board in October 2013.  The requested action has been completed, and the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal prior to January 31, 2014, the Veteran's status post fracture of the fifth metatarsal of the left foot was manifested by symptoms productive of functional impairment comparable to moderate foot injury.  

2.  From January 31, 2014, the Veteran's status post fracture of the fifth metatarsal of the left foot has not been shown to have been manifested by symptoms and functional impairment distinguishable from that used for the assignment of a 30 percent rating for pes planus.  



CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal prior to January 31, 2014, the criteria for a rating of 10 percent but no higher for status post fracture of the fifth metatarsal of the left foot have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2015).

2.  From January 31, 2014, assigning a compensable evaluation for status post fracture of the fifth metatarsal of the left foot would violate the principle against pyramiding.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.40, 4.71a, DC 5284, 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

An October 2008 VA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication of outstanding relevant private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in December 2008 and January 2014.  The record does not reflect that the examinations were inadequate for purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder or took a medical history, and performed an appropriate examination.  
  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative and the VLJ asked questions to draw out the current state of the Veteran's disability, and the Veteran, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's service-connected status post fracture of the fifth metatarsal of the left foot has been rated under DC 5284, which refers to foot injuries.  DC 5284 provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  38 C.F.R. § 4.71a.  Loss of use of the foot is evaluated as 40 percent disabling.  Id.

Prior to January 31, 2014

The Veteran contends that his status post fracture of the fifth metatarsal of the left foot merits a compensable rating due to his flat foot and foot pain that worsens after spending an extended period of time on his feet, and which has prompted him to change his job position so that he can spend less time on his feet.  The Veteran has medical training as a registered nurse, meaning that he is not a layperson.  38 C.F.R. § 3.159(a)(1).  

In July 2008, the Veteran requested new inserts for his feet.  The treatment provider noted an assessment of pes planus.  At a podiatry consult later that month, the Veteran reported that his feet had hurt a lot over the last four months.  The note indicated tenderness on palpation of the plantar fascia and bilateral flat foot, left greater than right.  The assessment was plantar fasciitis on the left side.  

An examination was conducted in December 2008.  The Veteran had a shoe insert with full arch support, and he reported pain that started 5-6 hours after being on his feet.  The Veteran stated that he walks on a regular basis without discomfort, but had not been able to jog or run due to pain in his left foot.  He denied visual swelling but noted that his shoes were tighter at the end of the day.  He denied weakness, numbness, tingling, or neurological symptoms or vascular discoloration.  The Veteran felt better when he was off his feet, and his discomfort was usually resolved by the morning.  The Veteran reported no effect on his activities of daily living or occupational duties, although the Board notes that the Veteran later disputed this finding.  His left foot was normal on inspection, and was not tender, although the report noted minimal discomfort at the peak of the medial arch on palpation of the plantar aspect.  The examiner found no evidence of plantar fasciitis or tenderness on the fifth metatarsal or other metatarsal joints.  There was no pain on motion, and his gait was found to be normal.  His range of motion was normal and not limited due to pain, fatigue, weakness, lack of endurance, or incoordination after three repetitive passive and active movements.  X-rays revealed minimal degenerative changes of the foot.  The Veteran was diagnosed with left fifth metatarsal shaft fracture status post casting during military service, and left pes planus.    

A November 2009 treatment note indicated left foot pain, as well as right foot pain.  There was tenderness on palpation of the plantar fascia, as well as bilateral flat foot with left medial arch collapse.  The assessment was left plantar fasciitis.  

In a November 2009 letter received in December, the Veteran asserted that prior to his injury he wore a size 9 shoe, but that he now wears a size 13.  He pointed to tenderness on palpation of plantar fascia, bilateral flat foot, and left medial arch collapse, as the basis for a higher rating.  He wrote that he takes Motrin 3-4 times per day to function in spite of the use of orthotics.  

In an April 2011 Form 9 appeal, the Veteran stated that pain still occurs despite his use of arch support on his left foot.  The Veteran challenged the examiner's finding that his foot injury had no effect on activities of daily living or occupational duties, stating that he had changed his work duties to involve less standing, and asserted that his foot pain is always present, although it worsens after being on his feet for 5 or 6 hours.  The Veteran also asserted that his shoe feels tighter at the end of the day, which he felt was a tangible sign of swelling, and that his increased foot pain after being on his feet for extended periods of time was indicative of lack of endurance and pain after repetitive use.  

In the Veteran's September 2011 hearing, he asserted that his left foot had become larger due to his arch collapsing such that he was required to wear a different size shoe on his left foot.  He felt that this size difference affected his balance and caused him to stumble.  He reported that his foot pain prompted him to request a change in his duties in 2007 or 2008 so that he spent more time sitting, although his employer was not aware that his foot pain was the cause of this request.  He stated he was unable to run, and that he took over-the-counter medication.  He reported pain even when he was not on his feet, and stated that his left foot swelled to about mid-calf.  The Veteran's wife testified that he danced less often due to his foot pain, and that he was unable to play as much as he would like with their children.  She reported that now in the evenings he has the practice of sitting in a chair, taking his shoe off, and rubbing his foot, which is a change from his usual behavior.  She also stated that she was now feeding the animals on the family farm because the Veteran had trouble carrying buckets of water or feed.  
 
A November 2013 treatment note indicated pain of the left foot not alleviated by inserts in his shoes.  The Veteran had bilateral pes planus, as well as an infracalcaneal heel spur, and an x-ray did show some thickening of the fifth metatarsal cortex from the Veteran's previous fracture.  

As will be discussed further below, the Veteran's foot symptoms were the basis of the assignment of a thirty percent rating for pes planus, effective January 31, 2014.  Prior to that date, the Veteran's foot symptoms have not been compensated.  Moreover, his foot pain during this period has not been consistently attributed specifically to his pes planus.  As it is not possible to consistently distinguish the Veteran's foot pain as due to his pes planus, which was not service-connected prior to January 31, 2014, from that due to his service-connected status post fracture of the fifth metatarsal of the left foot, the reasonable doubt doctrine dictates that the Veteran's pain be attributed to his service-connected disability prior to January 31, 2014.  Mittleider v. West, 11 Vet. App. 181 (1998).  The flattening of the Veteran's arches, however, is attributed specifically to pes planus by definition as flatfoot, or pes planus, is defined as "a condition in which one or more of the arches of the foot have been lowered and flattened out."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 716 (32nd ed. 2012).  

Pain is indicative of disability that merits at least a compensable rating.  38 C.F.R. § 4.40.  The Board finds that in this case the Veteran's foot pain is indicative of a moderate foot disability, which merits a 10 percent disability rating.  38 C.F.R. § 4.72, DC 5284.  The terms "moderate," "moderately severe," and "severe" as used in Diagnostic Code 5284 are not defined by regulation.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate," "moderately severe," or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In this regard, the Board notes that the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no more than 10 percent is warranted if only the great toe is dorsiflexed).  A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  Severe unilateral flatfoot, in which there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, also merits a 20 percent rating.  38 C.F.R. § 4.71a, DC 5276.  Moderate pes planus, which includes pain on manipulation and use of the feet, weight-bearing line over or medial to the great toe, and inward bowing of the tendo Achilles, merits only a 10 percent rating.  Id.  

The record here does not suggest that the Veteran's status post fracture of the fifth metatarsal of the left foot is so severe as to be the equivalent of dorsiflexion of all toes with marked tenderness under metatarsal heads, or the other levels of severity of foot disability meriting a rating of 20 percent.  The December 2008 examiner found that the Veteran had minimal discomfort at the peak of the medial arch and on palpation of the plantar aspect of the foot, and stated that the Veteran was able to bear weight without difficulty.  While the Board recognizes that the Veteran has reported experiencing pain at all times that is more severe after being on his feet for extended periods of time, such that he changed his duties at work to allow him to spend more time sitting, and no longer runs, there is no indication that this pain is accompanied by deformity that is not attributed to pes planus and is equivalent to dorsiflexion of all toes that would merit a 20 percent rating prior to January 31, 2014.    Therefore, a rating in excess of 10 percent is not warranted.

From January 31, 2014

The January 2014 VA examination found that the Veteran's in-service fracture had healed and was now asymptomatic, but reported that the Veteran suffered from symptomatic pes planus and plantar fasciitis.  The Veteran reported a pain level of 2-3 at the beginning of the day that typically increases to a level of 7-8 with standing or walking, and asserted that he is unable to run or participate in any sports.  The Veteran reported arch supports, but was significantly symptomatic even with orthotics.  He had pain accentuated on use and manipulation as well as extreme tenderness of the plantar surface of the left-foot and decreased longitudinal arch height on weight-bearing, as well as evidence of marked deformity of the foot on the left side in that he had marked pronation.  The weight-bearing line was found to fall over or medial to the great toe on the left side, and the examiner found that this alteration of the weight-bearing line was not caused by any lower extremity deformity other than pes planus.  The examiner found no degenerative or traumatic arthritis, and noted that the impact of his flatfoot conditions resulted in limited standing and walking.  The examiner found that the Veteran's foot condition had worsened, noting that the Veteran required daily use of naproxen, his inserts improved but no longer relieved his symptoms, there was decreased tolerance for standing and walking, and the examiner felt that there had been some increase in the amount of pronation on the left.  

A July 2014 rating decision granted service connection for pes planus and assigned a 30 percent disability rating, effective as of the date of the January 2014 examination.  The Veteran has thus been assigned the highest schedular rating available for unilateral flatfoot, which considers the symptoms recorded during the examination discussed above.

The Veteran contends that he should be awarded separate compensable ratings for plantar fasciitis and chronic pain or metatarsalgia, in addition to his rating for pes planus, as these conditions all arise from his in-service injury.  Unfortunately, the Veteran's foot symptoms may only be the basis of a single compensable disability rating.  The Board is not permitted to compensate the Veteran's foot symptoms multiple times under different diagnoses.  Such evaluation of the same disability or the same manifestations of a disability under different diagnostic codes is pyramiding, and is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  As discussed above, the Board is permitted to consider the Veteran's foot pain prior to January 31, 2014 because the Veteran had not been compensated for his foot pain during that period, and it was not clear from the record that the pain was attributed specifically to non-service-connected disabilities.  The circumstances of the claim are different from January 31, 2014 because the Veteran's foot pain and other foot symptoms are the basis of the assignment of a 30 percent disability rating for pes planus, and may not be used to award additional compensation under different diagnoses.  There is no indication in the record of symptoms attributed to the fracture of the Veteran's fifth metatarsal that are entirely distinct from the symptoms considered when assigning the Veteran his 30 percent rating for flatfoot.  On the contrary, the examiner found that the fracture was now asymptomatic.  

As the Veteran's symptoms are already compensated by the 30 percent rating for pes planus, entitlement to a separate compensable rating for status post fracture of the fifth metatarsal of the left foot must be denied. 

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The Veteran's symptoms are primarily pain, which has been considered in assigning the ten percent rating prior to January 31, 2014 and was considered as part of his rating for pes planus thereafter, and the falling of his arches, which were considered when he was rated for pes planus.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

As there is no indication that the Veteran's disability rises to the level of being the functional equivalent of anatomical loss of his foot, special monthly compensation for loss of use has not been implicated.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(2); 4.63.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran is fully employed.  Therefore, a TDIU claim has not been raised.



ORDER

Entitlement to a rating of 10 percent, but no higher, for status post fracture of the fifth metatarsal of left foot prior to January 31, 2014 is granted.

Entitlement to a compensable rating for status post fracture of the fifth metatarsal of left foot from January 31, 2014 is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


